Title: To Benjamin Franklin from Robert Crafton, 15 November 1775
From: Crafton, Robert
To: Franklin, Benjamin


My good Sir,
London Novr. 15. 1775.
I can’t excuse myself from troubling you at this critical Juncture, having a very momentous Affair to communicate, with my poor Sentiments on it; and when a proper Conveyance offers, I should be glad of yours in return.
A Peace and Union between G. Britain and America, is certainly worth some Sacrifice on each Part; and if a middle Line could be drawn; tho’ it should not come up to the sanguine Ideas of either, it might perhaps be Wisdom to adopt it.
Such a Plan is now in contemplation, and I am not without Hopes, that it will be carried into Execution; so far at least as concerns Government here; it originates with a worthy Member in the lower House, who is zealous in the great Cause of Conciliation; and as he will explain himself fully to you, by this very Conveyance; I shall not weary you with a Repetition, of what will come so much better, from his Pen than mine.
My whole Design, is to assure you, that I have consider’d his Plan, as minutely as I am able; and am of Opinion, that it is highly eligible, and worthy the Attention of America; and tho’ it may, and must appear a Degree of Presumption in me; unequal as I am, to pronounce on Questions of such magnitude; yet I trust that my known Zeal and Integrity, will afford some Apology; and as our Friend here, has flatter’d me so far; as to consult me on the Occasion; I am in hopes to escape without any severe Censure.
I wish this may meet yourself and Family in good Health; and permit me to assure you, that among other happy Advantages, that will flow from this Reconciliation; that of your probable Return to England, will not be thought the least, by your many Friends here; and I must be vain enough, to thrust myself into that Circle. Interim I salute you and yours and remain your assured humble Servant
Robt. Crafton
 
Addressed: Benjamin Franklin Esqr. / Philadelphia
Notation: 15 Novr 1775
